Case: 19-10688    Date Filed: 04/17/2020   Page: 1 of 15



                                                            [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 19-10688
                            Non-Argument Calendar
                          ________________________

                           Agency No. A216-269-506



PRAGASH VELAUTHAM,

                                                                          Petitioner,

                                     versus

U.S. ATTORNEY GENERAL,

                                                                        Respondent.

                          ________________________

                     Petition for Review of a Decision of the
                          Board of Immigration Appeals
                           ________________________

                                 (April 17, 2020)

Before ED CARNES, Chief Judge, MARTIN, and ROSENBAUM, Circuit Judges.

PER CURIAM:

      Pragash Velautham, a native and citizen of Sri Lanka, petitions for review of

a final order of the Board of Immigration Appeals dismissing his appeal from an
              Case: 19-10688    Date Filed: 04/17/2020    Page: 2 of 15



Immigration Judge’s denial of his applications for asylum, withholding of removal

under the Immigration and Nationality Act, and withholding of removal under the

United Nations Convention Against Torture.

                                         I.

      Velautham applied for admission to the United States at a port of entry in

November 2017 without valid entry documents. That same month, he gave a

sworn statement to an asylum officer stating that he had been threatened in Sri

Lanka by an unidentified person, but he had never been physically harmed while in

Sri Lanka. The Department of Homeland Security issued him a notice to appear,

which charged that he was removable because he applied for admission without an

entry document. At a removal hearing in March 2018, Velautham, represented by

counsel, conceded removability.

      Velautham applied for asylum under 8 U.S.C. § 1158(a), withholding of

removal under the INA, 8 U.S.C. § 1231(b)(3), and withholding of removal under

CAT, 8 C.F.R. § 208.16(c). He submitted personal documents, articles, and

country reports in support of his applications. Those applications stated that he

had experienced mistreatment or threats due to being ethnically Tamil and that he

had aided a demonstration for the Tamil people to get their land and houses back

from the Sri Lankan Army. They also claimed the Army came to his house when

he was away and threatened his family. And they said another protest leader was

                                          2
              Case: 19-10688    Date Filed: 04/17/2020    Page: 3 of 15



killed by the Army, the Army had mistreated Velautham, and he feared being

tortured by the government if returned to Sri Lanka.

      He also stated in his applications that after the Army had threatened him,

when he and a friend had finished playing soccer and were walking home, two

people on a motorbike came up and one of them hit him with a helmet, causing

him to fall down. He and his friend tried to run away but the attackers stopped

them and threatened to kill them if they participated in another demonstration. He

claimed the people who threatened him had “guns in their hands.”

      At a merits hearing in July 2018, Velautham testified in support of his

applications. He claimed that inconsistencies in his answers, such as stating in his

November 2017 asylum interview that he was not attacked and then saying

otherwise in his asylum application, were caused by translation and interpreter

issues. He also said that he had not understood some questions in the past. He

clarified that the individuals on the motorbike did not have visible weapons, but

that he had assumed they had weapons because it appeared there was something

under their shirts. He also clarified some other conflicting statements.

      Velautham filed a written closing argument asserting, in relevant part, that

even if the IJ found him not credible it would not bar relief, because by providing

country background information he had established a fear of future persecution

based on a pattern or practice of persecution against Tamils in Sri Lanka.

                                          3
              Case: 19-10688      Date Filed: 04/17/2020   Page: 4 of 15



      The IJ issued a written opinion denying his applications. First, the IJ found

Velautham not credible. The IJ also found that Velautham had failed to provide

reliable corroborative evidence to support his asylum claim in light of his lack of

credibility. So his asylum claim failed. And because his asylum claim failed, his

withholding of removal and CAT claims also failed.

      Alternatively, the IJ ruled that even if he was credible and had reasonably

corroborated his claim, Velautham’s asylum application would be denied because

he had not proven past persecution or a well-founded fear of future persecution on

account of any statutorily protected ground (such as race). His withholding of

removal and CAT claims would also be denied because he did not establish a

sufficient risk of future persecution.

      The IJ had a second alternative basis to deny his asylum application: it found

that he could safely relocate within Sri Lanka. And the IJ had another basis to

deny his CAT claim: Velautham had not provided credible evidence that he

personally would be at a risk of torture by or with the acquiescence of the Sri

Lankan government.

      The Board of Immigration Appeals dismissed Velautham’s appeal. It held

the record supported the IJ’s adverse credibility finding and agreed that he had not

provided enough corroborating evidence, so the Board affirmed the IJ’s ruling

denying all of his claims. It also adopted the IJ’s first alternative conclusion that

                                           4
              Case: 19-10688     Date Filed: 04/17/2020   Page: 5 of 15



even if Velautham had been credible and provided reasonable corroborating

evidence, his applications for asylum and withholding of removal under the INA

still should be denied because he failed to prove past persecution or a well-founded

fear of future persecution. And the Board denied his CAT claim because he had

failed to meet his burden of proof, even if he were deemed credible, for all the

reasons given by the IJ.

                                         II.

      We review the Board’s decision, unless and to the extent it expressly

adopted the IJ’s decision, in which case we review the IJ’s decision directly.

Perez-Zenteno v. U.S. Att’y Gen., 913 F.3d 1301, 1306 (11th Cir. 2019). Where

the Board agrees with the IJ’s decision and then adds its own observations, we will

review the decisions of both the Board and the IJ. Id.

      We review factual determinations under the substantial evidence test, and we

“must affirm the [Board]’s decision if it is supported by reasonable, substantial,

and probative evidence on the record considered as a whole.” Al Najjar v.

Ashcroft, 257 F.3d 1262, 1283–84 (11th Cir. 2001) (quotations and internal marks

omitted). And under the substantial evidence test we view the record evidence in

the light most favorable to the agency and draw all reasonable inferences in its

favor. Diallo v. U.S. Att’y Gen., 596 F.3d 1329, 1332 (11th Cir. 2010). “[A]




                                          5
              Case: 19-10688     Date Filed: 04/17/2020   Page: 6 of 15



finding of fact will [thus] be reversed only when the record compels a reversal.”
Id. We review de novo questions of law. Id.

      To qualify for asylum, Velautham must be a “refugee” under the meaning of

8 U.S.C. § 1101(a)(42)(A). See 8 U.S.C. § 1158(b)(1)(A). He bears the burden of

proving “refugee” status. D-Muhumed v. U.S. Att’y Gen., 388 F.3d 814, 818 (11th

Cir. 2004). To prove refugee status, and thus be eligible for asylum, he must, with

specific and credible evidence, establish either (1) past persecution on account of a

statutorily protected ground — “race, religion, nationality, membership in a

particular social group, or political opinion” — or (2) a “well-founded fear” that he

will be persecuted on account of a statutorily protected ground. Diallo, 596 F.3d at

1332. “Only in a rare case does the record compel the conclusion that an applicant

for asylum has suffered past persecution or has a well-founded fear of future

persecution.” Id. (quoting Silva v. U.S. Att’y Gen., 448 F.3d 1229, 1239 (11th Cir.

2006) (alterations omitted)).

      To establish a well-founded fear of future persecution, Velautham must

demonstrate a “subjectively genuine” and “objectively reasonable” fear of

persecution on account of a protected ground. Sama v. U.S. Att’y Gen., 887 F.3d
1225, 1232 (11th Cir. 2018). And he must “establish a nexus between a statutorily

protected ground and the feared persecution.” Id. at 1233. He can satisfy his

burden “by presenting specific, detailed facts showing a good reason to fear that he

                                          6
              Case: 19-10688     Date Filed: 04/17/2020   Page: 7 of 15



will be singled out for persecution on account of a protected ground, or that there

exists a pattern or practice of persecution of a group of which he is a member.” Id.

(quotation marks, alternations, and citations omitted) (emphasis added).

      To qualify for withholding of removal under the INA, 8 U.S.C. § 1231(b)(3),

Velautham must show that, if removed to a country, it is more likely than not that

his life or freedom would be threatened in that country on account of a statutorily

protected ground. See id. If he cannot establish a well-founded fear of persecution

sufficient to support an asylum claim, he cannot meet the more stringent standard

for obtaining withholding of removal relief under the INA. D-Muhumed, 388 F.3d

at 819.

      To obtain withholding of removal under CAT, an alien must establish that it

is more likely than not that he will be tortured in the country of removal by public

officials or by private individuals with public officials’ acquiescence. Jean-Pierre

v. U.S. Att’y Gen., 500 F.3d 1315, 1320, 1322–23 (11th Cir. 2007). While an alien

does not have to connect the risk of torture to a statutorily protected ground, he

does have to establish that he will be tortured. And if an alien cannot establish a

“well-founded fear of persecution sufficient to support an asylum claim, he

likewise cannot establish ‘torture’ sufficient to warrant relief under CAT.” Najjar,
257 F.3d at 1303; see also Forgue, 401 F.3d at 1288 n.4. That is because the

“burden of proof for an applicant seeking withholding of removal under [CAT] . . .

                                          7
                Case: 19-10688        Date Filed: 04/17/2020       Page: 8 of 15



is higher than the burden imposed on an asylum applicant.” Najjar, 257 F.3d at

1303.

                                               III.

        We may affirm the Board’s decision on any one or more of the multiple

independent grounds it provided. See Ctr. v. Sec’y, Dep’t Homeland Sec., 895
F.3d 1295, 1299–1300 (11th Cir. 2018). Here, substantial evidence supported the

Board’s determinations that Velautham failed to show he would be singled out for

persecution and that he failed to show a pattern or practice of persecution of a

statutorily protected group in Sri Lanka of which he is a member. For those two

reasons, the Board properly denied relief. See Sama 887 F.3d at 1233–34 (denying

relief because “the record does not compel the conclusion that [petitioner] will be

singled out for persecution or that there is a pattern or practice of persecution

against [the protected group]”).1




        1
          The Board actually used the adverse credibility finding and lack of corroborating
evidence as an independent basis to deny all of Velautham’s asylum and withholding of removal
claims solely (in addition to its alternative holdings denying some or all of his claims). But
while the Board may hold that a petitioner has failed to show he will be singled out for
persecution based on an adverse credibility finding and lack of corroborating evidence, see, e.g.,
Forgue, 401 F.3d at 1287, it is not clear if the Board can reject a pattern or practice argument
without reviewing the merits. See id. Because Velautham submitted country reports and similar
documentary evidence, we will assume, without deciding, that the Board was required to address
his pattern or practice of persecution argument on the merits after reviewing the evidence. But
the Board did discuss the pattern or practice argument on the merits in its alternative holding, so
we will analyze that. See infra Part III.B.
                                                 8
              Case: 19-10688    Date Filed: 04/17/2020   Page: 9 of 15



                                         A.

      Velautham contends that the Board erred by adopting the IJ’s adverse

credibility finding and was therefore wrong to conclude he did not provide enough

evidence to show that he was or would be singled out for persecution. He argues

that a holistic review of the evidence shows that he is credible and that “problem[s]

caused by interpreters are real ones.” But substantial evidence supports the

Board’s adverse credibility conclusion, so we will not overturn it. See Xia v. U.S.

Att’y Gen., 608 F.3d 1233, 1239 (11th Cir. 2010) (affirming adverse credibility

finding under substantial evidence standard).

      A single material inconsistency can support an adverse credibility finding.

See id. at 1240. Here, the record contained numerous material discrepancies in

Velautham’s statements to government officials and in his applications. The IJ

noted many of them, including whether he was physically harmed in Sri Lanka,

whether the Army beat people at a protest, and whether his alleged attackers had

visible weapons. While Velautham explained some of his inconsistent statements,

the IJ was not required to believe those explanations. See Chen v. U.S. Att’y Gen.,

463 F.3d 1228, 1232–33 (11th Cir. 2006) (refusing to reverse adverse credibility

determination despite “tenable” explanation by petitioner). Especially given the

number of inconsistencies and the lack of corroborating evidence “that would have

rebutted these inconsistencies and omissions,” the IJ offered more than enough

                                          9
               Case: 19-10688        Date Filed: 04/17/2020      Page: 10 of 15



“specific, cogent reasons, supported by the record,” to support its adverse

credibility determination. Xia, 608 F.3d at 1240. 2

       Given his weak, non-credible testimony, Velautham was required to provide

strong corroborative evidence to demonstrate that he had been or would be singled

out for persecution. See Yang v. U.S. Att’y Gen., 418 F.3d 1198, 1201 (11th Cir.

2005) (“The weaker an applicant’s testimony, however, the greater the need for

corroborative evidence.”). He did not do so. The articles, country reports, and

other documents he submitted did not specifically address any of his claims, nor

did they corroborate important parts of his testimony, such as the alleged attack he

suffered by individuals on a motorcycle. Given the lack of evidence corroborating

his non-credible testimony, the Board properly concluded Velautham was not

singled out for past persecution and did not have a reasonable fear that he would be

singled out for persecution in the future. See Forgue, 401 F.3d at 1287.3




       2
          Velautham cites an unpublished out-of-circuit decision, Shrestha v. Holder, 590 F.3d
1034 (9th Cir. 2010), to argue that the “rule of reason” required the IJ to take a “commonsense”
approach to his testimony, and her failure to do so compels us to reject her adverse credibility
finding. His argument has no merit. That unpublished case is not controlling to the extent it
differs from this Court’s substantial-evidence standard, which we apply.
       3
          Velautham argues that the IJ erred by not granting a continuance in his case to permit
him to obtain letters from his family members to corroborate his testimony. Because he did not
seek a continuance from the IJ or otherwise object until after he appealed to the Board, he has
forfeited that issue. See Ortiz-Santiago v. Barr, 924 F.3d 956, 964–65 (7th Cir. 2019).
                                               10
             Case: 19-10688     Date Filed: 04/17/2020   Page: 11 of 15



                                         B.

      The IJ also ruled that Velautham had failed to show a pattern or practice of

persecution targeting a statutorily protected group of which he was a member, and

therefore he did not qualify for asylum under a pattern or practice theory of

persecution. The Board agreed. Velautham argues the Board erred by: (1) not

providing a reasoned decision on whether there was a pattern or practice of

persecution of Tamil individuals; (2) adopting the legally and factually flawed IJ

decision rejecting his argument that there was a pattern and practice of persecution

of Tamil individuals; (3) adopting the legally and factually flawed IJ decision

rejecting his pattern or practice of persecution claim about returned asylum

seekers; and (4) failing to decide his argument that he feared persecution on

account of being both a Tamil and a failed asylum seeker. We address each

argument in turn.

                                         1.

      First, Velautham argues the Board did not provide a reasoned decision

addressing his claim of a pattern or practice of persecution against Tamil

individuals. He is incorrect.

      The Board must give reasoned consideration to an applicant’s claim and

make adequate findings about that claim so we can properly review its conclusion.

See Ali v. U.S. Att’y Gen., 931 F.3d 1327, 1333 (11th Cir. 2019). In this case the

                                         11
               Case: 19-10688        Date Filed: 04/17/2020        Page: 12 of 15



Board adopted the IJ’s reasons denying Velautham’s asylum claim, which included

the Tamil-based pattern or practice issue. Adopting the IJ’s decision and reasoning

satisfies the reasoned consideration standard as long as the IJ’s decision gives

reasoned consideration to the claim. See Tang, 578 F.3d at 1275. Here, no one

argues that the IJ failed to do so. So we have a reasoned decision we can and will

review: the IJ’s. See Perez-Zenteno v. U.S. Att’y Gen., 913 F.3d at 1306 (noting

that we review the IJ’s decision if the BIA expressly adopts it); Najjar, 257 F.3d at

1303 (denying CAT claim after denying asylum claim).4

                                                2.

       Second, Velautham argues that the IJ’s decision rejecting his argument

that ethnic Tamils suffered a pattern or practice of persecution contains legal and

factual errors, so the Board erred by adopting it.

       He claims the IJ applied the wrong legal standard in its pattern or practice

analysis, arguing that an applicant need only show a “reasonable possibility” that a

pattern or practice of persecution exists. See INS v. Cardoza, 480 U.S. 421, 440

(1987) (holding that alien can satisfy asylum burden by showing that “persecution

is a reasonable possibility”); see also Sepulveda v. U.S. Att’y Gen., 401 F.3d 1226,




       4
        Velautham also argued that the Board erred by not addressing his pattern or practice
argument at all. But the Board did address it by adopting the IJ’s decision, which it is allowed to
do. See Tang, 578 F.3d at 1275.
                                                12
             Case: 19-10688       Date Filed: 04/17/2020   Page: 13 of 15



1232 (11th Cir. 2005). And he argues that the IJ instead incorrectly required

overwhelming evidence from him.

      The IJ did not apply an incorrect legal standard. The IJ’s overall ruling was

that Velautham did not “make a prima facie showing of a pattern or practice of

persecution of Tamils . . . in Sri Lanka,” which is consistent with the “reasonable

possibility” standard. Although the IJ used the phrase “compel the conclusion”

regarding the country condition evidence, that statement was in connection with

the IJ’s discussion of how, absent other evidence, the fact that some Tamil asylum

seekers were detained does not show that all Tamils or asylum seekers faced

persecution or torture. The IJ’s overall ruling made clear that Velautham’s claim

failed because he did not provide evidence showing a pattern or practice of

persecution, not because his evidence did not compel a conclusion that a pattern or

practice of persecution exists.

      Velautham also asserts that the IJ’s finding that some of his documents

showing persecution were outdated and too general to be useful is not supported by

substantial evidence. But the IJ’s finding that some of the evidence about Sri

Lanka’s country conditions was outdated because the publication dates ranged

from 2009 to 2016 is not contradicted by the record. The same is true of the IJ’s

ruling that the bulk of the current country conditions evidence discussed human

rights violations in general or other non-relevant topics. The IJ’s conclusion that

                                           13
             Case: 19-10688     Date Filed: 04/17/2020    Page: 14 of 15



Velautham did not show a pattern or practice of persecution against ethnic Tamils

was supported by substantial evidence.

                                          3.

      Third, Velautham argues that the IJ erred in rejecting his asylum petition

because a pattern or practice of persecution of asylum seekers in Sri Lanka does

exist (and the Board erred in adopting the IJ’s reasoning). He asserts that all he

had to show was group persecution, and the IJ wrongly required him to provide

direct evidence of individual risk to himself. He argues the IJ erred in concluding

that the evidence he submitted had little probative value on this topic. He does not,

however, challenge the IJ’s decision that “returning asylum seekers” is not a

cognizable “social group” under 8 U.S.C. § 1101(a)(42)(A) for purposes of asylum

because that group “is overbroad and not socially distinct.” And for his claim to

succeed, his proposed social group — returned asylum seekers — must have a

nexus to a protected status under § 1101(a)(42)(A). Castillo-Arias v. U.S. Att’y

Gen., 446 F.3d 1190 (11th Cir. 2006). Because Velautham has not shown, indeed,

he has not even argued, that returning asylum seekers is a cognizable social group

under § 1101(a)(42)(A), he has not shown that the Board erred in adopting the IJ’s

finding to that same effect. See Cole, 712 F.3d at 530.




                                         14
             Case: 19-10688     Date Filed: 04/17/2020    Page: 15 of 15



                                          4.

      Fourth, Velautham argues that the Board erred by not considering his claim

of entitlement to asylum for being both ethnically Tamil and a failed asylum

seeker. But we do not have jurisdiction over claims that he did not exhaust before

the Board. See Indrawati v. U.S. Att’y Gen., 779 F.3d 1284, 1297 (11th Cir.

2015). To exhaust a claim, a petitioner must have argued “the core issue now on

appeal” before the Board. Id. (quotation marks omitted). He did not raise this

argument before the Board, so we lack jurisdiction to consider it. See Amaya-

Artunduaga v. U.S. Att’y Gen., 463 F.3d 1247, 1250 (11th Cir. 2006) (concluding

that “we lack jurisdiction” to consider an argument not raised by petition to the

Board).

                                          C.

      Because the Board did not err in holding that Velautham failed to establish

either past persecution or a well-founded fear of future persecution, it correctly

denied his asylum claim, Sama 887 F.3d at 1233–34, and his withholding of

removal claims under the INA and CAT. Forgue, 401 F.3d at 1288 n.4; D-

Muhumed, 388 F.3d at 819.

      PETITION DISMISSED in part and DENIED in part.




                                          15